Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 17 and 20
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 3/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY SYSTEM, MEMORY CHIP AND CONTROLLER WITH TWO DIFFERENT VOLTAGE RANGES.

Claim Objections
Claim 13 is objected to because of misspelling of “signal”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (US 10235306) in view of Moran et al. (US 20150234726).

Regarding independent claim 1, Kodera discloses a memory system (Figs. 1-10), comprising: 
a memory chip (4, Fig. 1 and 4a; Fig. 8); 
one or more signal lines including a first signal line (double arrowed lines between blocks 1 and 5 are the signal lines); and 
a controller (Fig. 1 shows Host “5”, which is a controller) connected to the memory chip (4, Fig. 1 and 4a; Fig. 8) via the one or more signal lines (double arrowed lines between blocks 1 and 5 are the signal lines) and 
Kodera does not disclose configured to transmit and receive signals via the first signal line in accordance with a first standard under which voltages of communicated signals transition in a first range and with a second standard under which voltages of communicated signals transition 
However Moran teaches configured to transmit and receive signals via the first signal line in accordance with a first standard under which voltages of communicated signals transition in a first range and with a second standard under which voltages of communicated signals transition in a second range narrower than the first range (steps 320 and 330 of Fig. 3 along with [0040]-[0041] describes providing various voltages with different standards), wherein 
the controller is configured to transmit a command to the memory chip via the first signal line in accordance with the first standard, and based on a response to the command from the memory chip, enable communication in accordance with the second standard range (step 340 of Fig. 3 along with [0042] describes exchanging signals between the memory device and the processor device).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Moran to Kodera 

Regarding claim 2, Kodera and Moran together disclose all the elements of claim 1 as above and through Kodera further the controller includes a first interface circuit configured to transmit and receive signals via the first signal line in accordance with the first standard and a second interface circuit configured to transmit and receive signals via the first signal line in accordance with the second standard (Fig. 1 shows two different interface circuits 2 and 3 to receive and transmit data between 
based on the response to the command from the memory chip, the controller disables the first interface circuit and enables the second interface circuit (col:2; line:27-52 describes that one of the serial interface circuit 2 and the NAND interface circuit 3 operates. If the serial interface circuit 2 is selected, the serial interface circuit 2 communicates with the host apparatus 5 and the NAND interface circuit 3 does not operate. On the other hand, if the NAND interface circuit 3 is selected, the NAND interface 

Regarding claim 4, Kodera and Moran together disclose all the elements of claim 1 as above and through Kodera further the memory chip is compatible with only one of the first and second standards, and the response indicates the one of the first and second standards with which the memory chip is compatible (Col:2; line: 27-52 describes that one of the serial interface circuit 2 and the NAND interface circuit 3 operates).

Regarding claim 5, Kodera and Moran together disclose all the elements of claim 4 as above and through Kodera further the memory chip is compatible with the first standard, and not with the second standard (Col:2; line: 27-52).

Regarding claim 6, Kodera and Moran together disclose all the elements of claim 4 as above and through Kodera further the memory chip is compatible with the second standard, and not with the first standard (Col:2; line: 27-52).



Regarding claim 10, Kodera and Moran together disclose all the elements of claim 9 as above and through Kodera further the controller is configured to transmit and receive input-output (I/O) signals via the first signal line (Figs. 3-5 show data input/output signals between host and memory).

Regarding claim 11, Kodera and Moran together disclose all the elements of claim 9 as above and through Kodera further the one or more signal lines include a second signal line different from the first signal line, the memory chip is configured to transmit the response when the memory chip receives a signal from the controller via the second signal line after receiving the command via the first signal line, and the controller is configured to read a voltage level of the first signal line as the response a predetermined period time after the controller transmits the signal via the 

Regarding claim 12, Kodera and Moran together disclose all the elements of claim 1 as above and through Kodera further the one or more signal lines include a third signal line different from the first signal line, and the controller is configured to receive the response via the third signal line (Figs. 3-5 and corresponding section of the specification).

Regarding claim 13, Kodera and Moran together disclose all the elements of claim 12 as above and through Kodera further the controller is configured to receive a ready busy signal from the memory chip via the second signal line (col:4; line:17-36 describes that ready/busy signal /RB is a signal indicating whether or not the memory system 1 is in a ready state (a state in which the memory system 1 can receive an instruction from the host apparatus 5) or a busy state (a state in which the memory system 1 cannot receive an instruction from the host apparatus 5), and a low level of the ready/busy signal/RB indicates the busy state).

Regarding independent claim 17, Kodera discloses a memory chip (4, Fig. 1 and 4a; Fig. 8) connectable to a controller (Fig. 1 shows Host “5”, which is a controller) that is configured to transmit and receive signals (double arrowed lines between blocks 1 and 5 are the signal lines) in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range, the memory chip (4, Fig. 1 and 4a; Fig. 8) comprising: 
a memory cell array (4, Fig. 1 and 4a; Fig. 8); one or more signal lines (double arrowed lines between blocks 1 and 5 are the signal lines) connectable to a controller (Fig. 1 shows Host “5”, which is a controller); and 
an interface circuit (Fig. 1 shows two types of interfaces 2 and 3) connected to one or more signal lines, wherein 
the memory chip is compatible with only one of the first or second standards and the interface circuit is configured to transmit a signal to the controller indicating the one of the first and second standards with which the memory chip is compatible (Col:2; line: 27-52 describes that one of the serial interface circuit 2 and the NAND interface circuit 3 operates).

However Moran teaches in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range (steps 320 and 330 of Fig. 3 along with [0040]-[0041] describes providing various voltages with different standards).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Moran to Kodera such that in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range in order to provide mechanism for signal lines configured to be able to accommodate any of multiple interface modes of the processor device--e.g., where the multiple interface modes each correspond to a different respective one of the multiple memory technologies as taught by Moran ([0020]).


Regarding independent claim 20, Kodera discloses a controller (Fig. 1 shows Host “5” along with two different interfaces that comprises of the controller) connectable to a memory chip (4, Fig. 1 and 4a; Fig. 8), the controller comprising: 

an interface circuit (Fig. 1 shows two different interface circuits) connected to the one or more signal lines and configured to transmit and receive signals via the first signal line in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range, wherein the interface circuit is configured to transmit a command to the memory chip via the first signal line in accordance with the first standard, and based on a response to the command from the memory chip, enable communication in accordance with the second standard.
Kodera does not disclose transmit and receive signals via the first signal line in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range, wherein the interface circuit is configured to transmit a command to the memory chip via the first signal line in accordance with the first standard, 
However Moran teaches transmit and receive signals via the first signal line in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range (steps 320 and 330 of Fig. 3 along with [0040]-[0041] describes providing various voltages with different standards), wherein 
the interface circuit is configured to transmit a command to the memory chip via the first signal line in accordance with the first standard, and based on a response to the command from the memory chip, enable communication in accordance with the second standard (step 340 of Fig. 3 along with [0042] describes exchanging signals between the memory device and the processor device).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Moran to Kodera such that transmit and receive signals via the first signal line in accordance with a first standard for which voltages of communicated signals transition in a first range and with a second standard for which voltages of communicated signals transition in a second range narrower than the first range, wherein the interface circuit is configured to transmit a command to the memory chip via the first signal line in accordance with the first standard, and based on a response to the command from the memory chip, enable communication in accordance with the second standard in order to provide mechanism for signal lines configured to be able to accommodate any of multiple interface modes of the processor device--e.g., where the multiple interface modes each correspond to a different respective one of the multiple memory technologies as taught by Moran ([0020]).

Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (US 10235306) in view of Moran et al. (US 20150234726) and Park et al. (US 8769160).

Regarding claim 3, Kodera and Moran together disclose all the elements of claim 1 as above but they do not disclose when the response is a signal at one of a high (H) level or a low (L) level, the controller 
However Park teaches when the response is a signal at one of a high (H) level or a low (L) level, the controller maintains communication in accordance with the first standard, and when the response is a signal at the other one of the high (H) or the low (L) level, the controller disables communication in accordance with the first standard and enables communication in accordance with the second standard (decision step S60 of Fig. 3 teaches the same concept of enabling/disabling two different protocols based on whether a signal is at certain level or not).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Park to modified Kodera such that when the response is a signal at one of a high (H) level or a low (L) level, the controller maintains communication in accordance with the first standard, and when the response is a signal at the other one of the high (H) or the low (L) level, the controller disables communication in accordance with the first standard and enables communication in accordance with the second standard in order to provide a multi-interface 

Regarding claim 18, Kodera and Moran together disclose all the elements of claim 17 as above and through Park the one or more signal lines include a first signal line through which the memory chip receives input-output (I/O) signals, and the memory chip is configured to transmit the signal via the first signal line, the signal being at one of a high (H) level or a low (L) level that corresponds to the one of the first and second standards with which the memory chip is compatible standard (decision step S60 of Fig. 3 teaches the same concept of enabling/disabling two different protocols based on whether a signal is at certain level or not).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Park to modified Kodera such that the one or more signal lines include a first signal line through which the memory chip receives input-output (I/O) signals, and the memory chip is configured to transmit the signal via the first signal line, the .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (US 10235306) in view of Moran et al. (US 20150234726) and Kumazawa (US 20040192504).

Regarding claim 7, Kodera and Moran together disclose all the elements of claim 1 as above but they do not disclose the first range is between a first value and a second value higher than the first value, and the second range is between the first value and a third value, the third value being between the first value and the second value.
However Kumazawa teaches the first range is between a first value and a second value higher than the first value, and the second range is 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kumazawa to modified Kodera such that the first range is between a first value and a second value higher than the first value, and the second range is between the first value and a third value, the third value being between the first value and the second value in order to provide a range setting means as taught by Kumazawa ([0017]).

Regarding claim 8, Kodera, Moran and Kumazawa together disclose all the elements of claim 7 as above and through Kumazawa further the second value is greater than the first value ([0022]).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kumazawa to modified Kodera such that the second value is greater than the first value in order to provide a range setting means as taught by Kumazawa ([0017]).

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (US 10235306) in view of Moran et al. (US 20150234726) and Do et al. (US 7974142).

Regarding claim 14, Kodera and Moran together disclose all the elements of claim 1 as above but they do not disclose the controller includes one of a pull-up resistor and a pull- down resistor connected to the first signal line.
However Do teaches the controller includes one of a pull-up resistor and a pull- down resistor connected to the first signal line (Figs. 3, 5A and corresponding sections of specification shows configuration of pull-up and pull-down drivers MNO and MPO).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Do to modified Kodera such that the controller includes one of a pull-up resistor and a pull- down resistor connected to the first signal line in order to provide an apparatus and a method for transmitting/receiving signals at high speed as taught by Do (col:1; line:15-20).


However Do teaches the memory chip includes one of a pull-up resistor and a pull- down resistor connected to the first signal line (Figs. 3, 5A and corresponding sections of specification shows configuration of pull-up and pull-down drivers MNO and MPO. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Do to modified Kodera such that the memory chip includes one of a pull-up resistor and a pull- down resistor connected to the first signal line in order to provide an .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al. (US 10235306) in view of Moran et al. (US 20150234726) and Choi (US 20180131374).

Regarding claim 16, Kodera and Moran together disclose all the elements of claim 1 as above but they do not disclose the first standard is Stub Series Termination Logic (SSTL) and the second standard is Low Voltage Swing Terminated Logic (LVSTL).
However Choi teaches the first standard is Stub Series Termination Logic (SSTL) and the second standard is Low Voltage Swing Terminated Logic (LVSTL) (Figs. 4A and 4B shows both types of interfaces).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Kodera such that the first standard is Stub Series Termination Logic (SSTL) and the second standard is Low Voltage Swing Terminated Logic (LVSTL) in order to provide a memory device that improves the quality of output 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/11/2022